Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Board Decision
The Patent Board Decision dated January 12, 2021 affirmed the rejection of claims 1-3, 5-11, 19 and 20 and reversed the rejection of claims 12-15, 17, and 18.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in an interview with John Golian on February 12, 2021.

1-3, 5-11, 19 and 20. (Cancelled)
18.	(Currently Amended)	 The method of claim 12, wherein at least a portion of the plurality of asset components is selected based on the asset component relational information specifying asset component compatibility.
21.	(New)	One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising:
collecting asset delivery event data regarding a plurality of asset delivery events that include the delivery of a plurality of marketing assets to a plurality of users, the asset delivery event data identifying, for each asset 
generating a model by processing the asset delivery event data using one or more machine learning techniques;
receiving a request for delivery of a new marketing asset to a user device associated with a target user;
identifying one or more user attributes of the target user;
selecting a plurality of asset features using the model and the one or more user attributes of the target user;
accessing a database of asset components in which each asset component in the database is tagged with one or more asset features characterizing content of the asset component;
selecting, from the database of asset components, a plurality of asset components corresponding to the plurality of asset features, wherein each asset component of the plurality of asset components is tagged in the database with at least one asset feature from the plurality of asset features;
generating the new marketing asset using the plurality of asset components without use of a template by using asset component relational information to locate the plurality of asset components relative to one another within the new marketing asset; and
providing the new marketing asset for presentation on a graphical user interface of the user device. 

23.	(New)	The one or more computer storage media of claim 21, wherein the asset delivery event data further comprises user interaction data identifying, for each asset delivery event, a user interaction with the delivered marketing asset.
24.	(New)	The one or more computer storage media of claim 21, wherein generating the new marketing asset using the plurality of asset components comprises locating a first asset component within the new marketing asset relative to a second asset component based on at least one of the plurality of asset features.
25.	(New)	The one or more computer storage media of claim 21, wherein the plurality of asset components include a first image component and a second image component, and wherein generating the marketing asset by combining the plurality of asset components comprises layering the first image component on top of the second image component to generate a composite image.
26.	(New)	The one or more computer storage media of claim 21, wherein at least a portion of the plurality of asset components is selected based on the asset component relational information specifying asset component compatibility.

collecting asset delivery event data regarding a plurality of asset delivery events that include the delivery of a plurality of marketing assets to a plurality of users, the asset delivery event data identifying, for each asset delivery event, asset features for a delivered marketing asset and user attributes of a user receiving the delivered marketing asset;
generating a model by processing the asset delivery event data using one or more machine learning techniques;
receiving a request for delivery of a new marketing asset to a user device associated with a target user;
identifying one or more user attributes of the target user;
selecting a plurality of asset features using the model and the one or more user attributes of the target user;
accessing a database of asset components in which each asset component in the database is tagged with one or more asset features characterizing content of the asset component;
selecting, from the database of asset components, a plurality of asset components corresponding to the plurality of asset features, wherein each asset component of the plurality of asset components is tagged in the database with at least one asset feature from the plurality of asset features;
generating the new marketing asset using the plurality of asset components without use of a template by using asset component relational information to locate the plurality of asset components relative to one another within the new marketing asset; and
providing the new marketing asset for presentation on a graphical user interface of the user device. 
28.	(New)	The computer system of claim 27, wherein asset delivery event data is collected only for asset delivery events that resulted in a specified user interaction with the delivered marketing asset.
29.	(New)	The computer system of claim 27, wherein the asset delivery event data further comprises user interaction data identifying, for each asset delivery event, a user interaction with the delivered marketing asset.
30.	(New)	The computer system of claim 27, wherein generating the new marketing asset using the plurality of asset components comprises locating a first asset component within the new marketing asset relative to a second asset component based on at least one of the plurality of asset features.
31.	(New)	The computer system of claim 27, wherein the plurality of asset components include a first image component and a second image component, and wherein generating the marketing asset by combining the plurality of asset components comprises layering the first image component on top of the second image component to generate a composite image.



Allowable Subject Matter
Claims 12-15, 17-18, and 21-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner was able to find prior art (See Javangula: 2011/0119125) that discloses a computerized method comprising: collecting asset delivery event data regarding a plurality of asset delivery events that include the delivery of a plurality of marketing assets to a plurality of users, the asset delivery event data identifying, for each asset delivery event, asset features for a delivered marketing asset and user attributes of a user receiving the delivered marketing asset; generating a model by processing the asset delivery event data using one or more machine learning techniques; receiving a request for delivery of a new marketing asset to a user device associated with a target user; identifying one or more user attributes of the target user; selecting a plurality of asset features using the model and the one or more user attributes of the target user; accessing a database of asset components in which each asset component in the database is tagged with one or more asset features characterizing content of the asset component; selecting, from the database of asset components, a plurality of asset components corresponding to the plurality of asset features, wherein each asset component of the plurality of asset components is tagged in the database with at least one asset feature from the plurality of asset features; generating the new marketing asset using the plurality of asset components; and providing the new marketing asset for presentation on a graphical user interface of the user device
However, the examiner was unable to find prior art that discloses generating the new marketing asset using the plurality of asset components without use of a template by using asset component relational information to locate the plurality of asset components relative to one another within the new marketing asset.
As such claims 12-15, 17-18, and 21-32 are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621